Exhibit 10.15

MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding (“Agreement”) is made by and between Silvia
Noiman (“Noiman”) and Eloxx Pharmaceuticals (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

WHEREAS, Noiman entered into a Consulting and Services Agreement with the
Company dated October 15, 2013 (“First Consulting Agreement”);

WHEREAS, Noiman entered into a Consulting and Services Agreement with the
Company dated December 1, 2014 (“Second Consulting Agreement”);

WHEREAS, Noiman entered into an Amendment to Consulting and Services Agreement
with the Company dated January 11, 2017 (“Amendment”);

WHEREAS, the Company and Noiman have entered into Stock Option Agreements for
option grants dated April 2014, November 2014, January 2016, and July 2017
granting Noiman options to purchase shares of the Company’s common stock
(collectively, the “Option”) subject to the terms and conditions of the
Company’s Share Ownership and Option Plan (2013) and the Stock Option Agreements
(collectively the “Stock Agreements”);

WHEREAS, the Company terminated it service relationship with Noiman, other than
as a member of the Board of Directors, effective January 15, 2018, including but
not limited to under the First Consulting Agreement, Second Consulting
Agreement, and Amendment; and

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Noiman hereby agree as follows:

1. Consideration. In consideration of Noiman’ s execution of this Agreement and
Noiman’s fulfillment of all of its terms and conditions, the Company agrees as
follows:

a. Payment. The Company agrees to pay Noiman a lump sum total of Nine Hundred
Thousand New Israeli Shekels (900,000 NIS), provided within ten (10) business
days after the Effective Date ofthis Agreement. Noiman shall issue a valid tax
invoice and receipt to the Company upon receipt of the payment hereunder. Noiman
shall be solely responsible to pay all taxes, levies, social benefits, insurance
payments and any other payments required by law due in connection with this
Agreement and payments hereunder.

b. Equity Incentive Grants. The Parties agree that they have reached an
agreement pursuant to which it will be recommended to the Company’s Board of
Directors that the Company grant Noiman a fully vested option to purchase
141,389 shares of the Company’s common stock and 141,389 fully vested shares of
the Company’s common stock as soon as practicable after the Company’s adoption
of its 2018 Equity Incentive Plan, with stock option grant to be priced as of
the closing price on the date of grant thereof. Such awards shall be subject to
this Agreement becoming effective and Noiman continuous service as a Director
through such grant date.

2. Stock Option Vesting. Notwithstanding the termination of the consulting
relationship between the Parties, including termination of the First Consulting
Agreement, Second Consulting Agreement, and Amendment, the Parties agree that
Noiman shall continue to vest in any existing Stock Option agreements during
such time that Noiman is a Director. All other terms regarding Stock Options in
the First, Second and Amendment shall remain unchanged.

3. Release of Claims. Noiman agrees to waive any notice of termination or
payment in lieu thereof required under the First Consulting Agreement, Second
Consulting Agreement, or Amendment, or any agreement with the Company. Noiman
agrees that the foregoing consideration represents settlement in full of all
outstanding obligations owed to Noiman by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, professional
employer organization or co-employer, insurers, trustees, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Noiman, on Noiman’s own behalf and on behalf of
Noiman’s respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint,

 

Page 1 of 2



--------------------------------------------------------------------------------

charge, duty, obligation, demand, or cause of action relating to any matters of
any kind, whether presently known or unknown, suspected or unsuspected, that
Noiman may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement. Noiman agrees that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred under this Agreement. This release does not release claims that cannot
be released as a matter of law. Noiman represents that Noiman has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section.

4. Effective Date. This Agreement will become effective on the date it has been
signed by both Parties (the “Effective Date”).

5. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard for choice-of-law provisions.
Employee consents to personal and exclusive jurisdiction and venue in the
Commonwealth of Massachusetts.

6. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, including
the Amendment, with the exception of Sections 4, 5, 6, 8, and 9 of both the
First Consulting Agreement and Second Consulting Agreement, and the Stock
Agreements.

7. Voluntary Execution of Agreement. Noiman understands and agrees that Noiman
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of Noirnan’ s claims against the Company and any of the other
Releasees. Noiman acknowledges that:

 

  (a) Noiman has read this Agreement;

 

  (b) Noiman has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of Noiman’s own choice or has elected not to
retain legal counsel;

 

  (c) Noiman understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) Noiman is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   SILVIA NOIMAN, an individual Dated: March 13, 2018    /s/ Silvia
Noiman                                                       Silvia Noiman   
ELOXX PHARMACEUTICALS Dated: March 13, 2018    By /s/ Robert
Ward                                                           Robert Ward   
      Chairman and CEO

 

Page 2 of 2